IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-31158
                         Summary Calendar



EUGENE C. VAZ, JR.,

                                         Plaintiff-Appellee,

versus

TENET HEALTHSYSTEM HOSPITALS, INC.,
d/b/a Doctor’s Hospital of Jefferson,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 96-CV-2126-F
                        - - - - - - - - - -
                          August 13, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Tenet HealthSystem Hospitals, Inc. (Tenet), appeals the

district court’s denial of Tenet’s motion to stay the proceedings

and to compel Eugene C. Vaz, Jr., to arbitrate, pursuant to the

Federal Arbitration Act, 9 U.S.C. §§ 3, 4, his claims arising

under the Family and Medical Leave Act (FMLA), 29 U.S.C.

§§ 2614(a), 2615(a).**

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
        We assume without deciding that an FMLA claim may be
subject to a valid agreement for binding arbitration between an
                           No. 96-31158
                                -2-

     Tenet argues the following:    1) the circumstances

purportedly found by the court do not amount to legal duress

which would vitiate the arbitration contract between Tenet and

Vaz; 2) the district court’s findings of facts were clearly

erroneous; 3) Vaz relied upon an incorrect state-law standard for

duress; and 4) Vaz’s voluntary continuance of his employment

subsequent to signing the arbitration agreement constituted his

effective agreement to binding arbitration of employment

disputes.

     We have carefully reviewed the record and the appellate

arguments.   We conclude that the district court’s findings of

fact were not clearly erroneous and the district court did not

err in its conclusions of law.     See Anderson v. City of Bessemer

City, N.C., 470 U.S. 564, 573-74 (1985); LA. CIV. CODE ANN. art.

1959 (West 1987).   Tenet’s last argument, raised for the first

time on appeal, does not involve clear or obvious error.    No

plain error is detected.   See Highlands Ins. v. National Union

Fire Ins., 27 F.3d 1027, 1031-32 (5th Cir. 1994).

     AFFIRMED.




employer and employee.